Exhibit 10.5

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
                    , 2007, by and between ePAK International Limited, a Bermuda
limited company having its principal place of business at 4926 Spicewood Springs
Road, Austin, Texas 78759 (the “Company”), and
                                        , an individual resident of
                                         (“Executive”).

1. Employment; Duties; Full Time Employment. The Company hereby employs
Executive, and Executive hereby accepts employment, as                      of
the Company. In such capacity, Executive shall perform such executive duties and
exercise such powers for the Company and its subsidiaries (if any) as the
Company’s Board of Directors (the “Board”) may assign to or vest in him from
time to time and, as such, from and after the date hereof shall report directly
to and shall be subject to the direction of the Board. Executive covenants and
agrees that he will devote all of his business time and attention to the
business of the Company, and the Company will be entitled to all of the benefits
and profits arising from or incident to all such work services and advice.
During his employment, Executive will not render commercial or professional
services of any nature to any other person or organization, whether or not for
compensation, including but not limited to sitting on the board of directors of
any for-profit corporation (other than a wholly-owned subsidiary of the Company)
without the prior written consent of the Board, and Executive will not directly
or indirectly engage or participate in any business that is competitive in any
manner with the business of the Company. Executive’s involvement as a director
or advisor to the companies listed on Exhibit A, if any, attached hereto have
been approved by the Company. Nothing in this Agreement will prevent Executive
from accepting speaking or presentation engagements in exchange for honoraria or
from serving on boards of charitable organizations, or from owning no more than
one percent (1%) of the outstanding equity securities of a corporation whose
stock is listed on a national stock exchange.

2. Initial Term. The Initial Term of this Agreement shall begin on
                    , 200     (the “Effective Date”) and continue through the
second anniversary of the Effective Date. The Initial Term shall be
automatically renewed for successive one (1) year periods (each a “Renewal
Term”), unless Executive or the Company shall give the other party not less than
sixty (60) calendar days’ written notice of non-renewal prior to the end of the
Initial Term or a Renewal Term.

3. Compensation. During Executive’s employment, the Company shall pay to
Executive the following compensation:

(a) Base Salary. The Company shall pay to Executive an annual base salary (“Base
Salary”) at the rate of [$                     USD] per annum (less applicable
withholding taxes), payable in accordance with the Company’s normal payroll
practices. During Executive’s employment, Executive’s compensation shall be
reviewed by the Board from time to time. The Base Salary may be increased by the
Board in its sole and absolute discretion. Any increase in Base Salary (together
with the then existing Base Salary) shall serve as the “Base Salary” for future
employment under this Agreement.



--------------------------------------------------------------------------------

(b) Performance Bonus. Executive will be entitled to participate in an annual
management bonus pool payable at such times and in such amounts as determined by
the Board, which shall be based in whole or in part on Executive’s and/or the
Company’s achievement of performance targets established by the Board.

(c) Stock Option. Executive may be granted one or more stock options to purchase
shares of Common Stock of the Company under the Company’s 2007 Incentive
Compensation Plan (as the same may be amended from time to time, the “Plan”),
pursuant to a stock option agreement (the “Option Agreement”) on the Company’s
standard form of stock option agreement (at the time an option is granted),
except as provided herein. Except as otherwise determined by the Board,
Executive’s stock options shall have an exercise price per share equal to the
fair market value of the Company’s Common Stock, as determined by the Board at
the time of grant, shall be exercisable pursuant to terms of the Plan and the
Option Agreement, and the shares subject to the options shall vest in accordance
with the vesting schedule determined by the Board. However, notwithstanding any
provisions to the contrary in the Option Agreement or the Plan, no stock options
granted to Executive shall vest until the end of the Initial Term, subject to
the accelerated vesting provisions of Sections 3(d) and 6(a) of this Agreement.
Following the expiration of the Initial Term, the stock option granted to
Executive shall vest in accordance with the schedule set forth in the Option
Agreement.

(d) Change of Control Benefits. In the event of and at the time of a Change of
Control (as defined below), Executive shall receive 100% vesting with respect to
any unvested portion of stock options or restricted stock of the Company then
held by Executive.

(e) Commission Bonus. Upon the consummation of the transactions contemplated by
the Reorganization Agreement (as defined herein) (the “Closing”), Executive
shall receive a one-time cash bonus payment equal to four (4) times the total
commission earned by Executive during the three calendar month period ended
immediately prior to the calendar month on which the Closing occurs.

4. Other Compensation and Benefits. In addition to the compensation specified in
Section 3, the Company shall provide Executive with the following compensation
and benefits:

(a) Employee Benefits. During Executive’s employment, Executive shall be
entitled to all benefits to which other executives of the Company are entitled,
on comparable terms, including without limitation, participation in pension and
profit sharing plans, 401(k) plan, group insurance policies and plans, medical,
health, vision, and disability insurance policies and plans, and the like, which
may be maintained from time to time by the Company for the benefit of its
executives.

(b) Paid Time Off. Each January 1, Executive shall be credited with twenty-five
(25) days of paid time off per year, which includes paid vacation, personal and
sick leave. Unused paid time off shall be carried over from year to year and
shall be paid upon termination but such payout shall not be in excess of
seventy-five (75) days total.

 

-2



--------------------------------------------------------------------------------

5. Business Expenses. The Company shall reimburse Executive for all reasonable
and necessary business and travel expenses incurred by him in the performance of
his duties under this Agreement. The determination of “reasonable and necessary”
shall be made in the sole discretion of the Board. Such expenses shall be
reimbursed in accordance with the Company’s guidelines, limits and procedures
relating thereto and upon presentation of proper expense vouchers or receipts
therefor.

6. Involuntary Termination Without Cause; Resignation for Good Reason.

(a) Effect of Termination. The Company shall be entitled to terminate Executive
with or without notice and with or without Cause (as defined below) and
Executive shall be entitled to resign with or without Good Reason (as defined
below), in each case at any time. Notwithstanding the foregoing, in the event
that, during the Initial Term or any Renewal Term, Executive is terminated by
the Company involuntarily without Cause or Executive resigns with Good Reason,
then Executive shall be entitled to receive the following:

(i) Executive’s Base Salary through the effective date of termination;

(ii) severance pay equal to the greater of (A) payment of Executive’s Base
Salary as then in effect (less applicable withholding taxes) through the end of
the Initial Term (or the then current Renewal Term, as applicable); or
(B) twelve (12) months of Executive’s Base Salary, as then in effect (less
applicable withholding taxes), in either case, to be paid periodically in
accordance with the Company’s normal payroll practices commencing on the first
payroll payment date following the effective date of termination;

(iii) reimbursement of the health care premiums for Executive and his dependents
under the Consolidated Omnibus Reconciliation Act (“COBRA”), to the same extent
as for active employees, for a period of the greater of (A) payment of
Executive’s Base Salary through the end of the Initial Term (or the then current
Renewal Term, as applicable), provided that such reimbursement shall not exceed
the amount of time allowed under COBRA; or (B) twelve (12) months from the date
of such termination, to the extent that Executive is eligible for and elects
continuation coverage under COBRA (provided, in either case, that such
reimbursement shall terminate upon commencement of new employment by an employer
that offers health care coverage to its employees);

(iv) accelerated vesting of the unvested portion of stock options that would
otherwise vest prior to the end of the Initial Term (or the then current Renewal
Term, as applicable);

(v) in the event that such termination occurs within the twelve (12) months
following a Change of Control (as defined below), then Executive shall be
entitled to: (A) twenty-four (24) months of Executive’s Base Salary, as then in
effect (less applicable

 

-3



--------------------------------------------------------------------------------

withholding taxes), to be paid periodically in accordance with the Company’s
normal payroll policy commencing on the first payroll payment date following the
effective date of termination; and (B) twenty-four (24) months of the benefits
reimbursement provided for in Section 6(iii) (subject to termination as set
forth in such Section), in addition to the full accelerated vesting as described
in Section 3(d);

(vi) reimbursement of all expenses for which Executive is entitled to be
reimbursed pursuant to Section 4(b) above, but for which he has not yet been
reimbursed; and

(vii) no other severance or benefits of any kind.

(b) Conditions Precedent to Receipt of Benefits. Any severance payments, vesting
and/or benefits contemplated by Section 7(a) above are (i) subject to the
limitations provided in Section 9 and (ii) conditional on Executive
(y) continuing to comply with the surviving terms of this Agreement, including
the non-competition and non-solicitation provisions herein, and the Employee
Agreement, and (z) delivering prior or contemporaneously with any such severance
payments, a release of all claims relating to Executive’s employment and/or this
Agreement against the Company or its successor, its subsidiaries and their
respective directors, officers and shareholders in a form acceptable to the
Company or its successor.

7. Involuntary Termination for Cause; Resignation without Good Reason; Death or
Disability.

(a) Effectiveness. Notwithstanding any other provision of this Agreement, the
Company may terminate Executive’s employment at any time for Cause, Executive
may resign at any time voluntarily resign without Good Reason, and Executive may
be terminated upon death or Disability. Termination for Cause shall be effective
on the date the Company gives notice to Executive of such termination in
accordance with this Agreement unless otherwise agreed by the parties.
Resignation by Executive without Good Reason shall be effective on the date
Executive gives notice to the Company of such resignation in accordance with
this Agreement unless otherwise agreed by the parties. Executive’s employment
will terminate automatically upon Executive’s death or, upon thirty (30) days
prior written notice from the Company, in the event of Disability.

(b) Effect of Termination. In the case of the Company’s termination of
Executive’s employment for Cause, Executive’s resignation from his employment
without Good Reason, or termination of Executive’s employment following
Executive’s death or Disability, then Executive shall be entitled to receive the
following:

(i) Executive’s Base Salary through the effective date of termination;

(ii) the right to continue health care benefits under COBRA, at Executive’s
cost, to the extent required and available by law;

(iii) the right to exercise any stock options subject to and in accordance with
the terms of the respective options;

 

-4



--------------------------------------------------------------------------------

(iv) reimbursement of all expenses for which Executive is entitled to be
reimbursed pursuant to Section 4(b) above, but for which he has not yet been
reimbursed; and

(v) no other severance or benefits of any kind.

8. Company Matters; Restrictive Covenants.

(a) Employee Proprietary Information Agreement. Concurrently with or prior to
the execution of this Agreement, Executive shall have signed an Employee
Proprietary Information Agreement in the form required to be executed by each
employee of the Company (“Employee Agreement”). Executive shall comply with the
all terms of the Employee Agreement, including but not limited to any and all
provisions relating to the disclosure and assignment of inventions and
intellectual property rights, confidentiality and non-solicitation obligations.

(b) Ventures. If, during Executive’s employment, Executive is engaged in or
associated with the planning or implementing of any project, program or venture
involving the Company and any third parties, all rights in such project, program
or venture shall belong to the Company (or the third party, to the extent
provided in any agreement between the Company and the third party). Except as
formally approved by the Company, Executive shall not be entitled to any
interest in such project, program or venture or to any commission, finder’s fee
or other compensation in connection therewith other than the salary or other
compensation to be paid to Executive as provided in this Agreement.

(c) Resignation on Termination. On termination of his employment, Executive
shall immediately (and with contemporaneous effect) resign any directorships,
offices or other positions that he may hold in the Company or any of its
affiliates, unless otherwise agreed between Executive and the Company.

(d) Confidential Information. The Company agrees to provide Executive with
certain Confidential Information regarding the Company that will enable him to
optimize the performance of Executive’s duties to the Company. Executive agrees
at all times during the term of his employment and thereafter to hold in
strictest confidence, and not to use, except for the benefit of the Company, any
of the Company’s Confidential Information; or disclose to any person, firm or
corporation any of the Company’s Confidential Information except as authorized
by the Company’s management in connection with Executive’s authorized duties on
behalf of the Company, and then only pursuant to a written non-disclosure
agreement that sufficiently protects the Confidential Information. Executive
understands that “Confidential Information” means any information that relates
to the Company’s actual or anticipated business or research and development,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans or other information regarding the Company’s products or
services and markets therefor, customer lists and customers (including, but not
limited to, the Company’s customers on whom Executive called or with whom
Executive became acquainted during the

 

-5



--------------------------------------------------------------------------------

term of Executive’s employment), software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances or other business information. Executive
further understands that Confidential Information does not include any of the
foregoing items that is or becomes publicly known through no wrongful act or
omission of Executive or of others who were under confidentiality obligations as
to the item or items involved.

(e) Covenant Not to Compete.

(i) Executive agrees that during the course of his employment and for the period
ending on the later of: (A) the end of the Initial Term; or (B) one (1) year
following the termination of Executive’s relationship with the Company for any
reason, whether with or without Cause or Good Reason, at the option either of
the Company or Executive, with or without notice (the “Restricted Period”),
Executive will not, either directly or indirectly, (A) serve as an advisor,
agent, consultant, director, employee, officer, partner, proprietor or otherwise
of, (B) have any ownership interest in (except for passive ownership of one
percent (1%) or less of any entity whose securities have been registered under
the Securities Act of 1933, as amended, or Section 12 of the Securities Exchange
Act of 1934, as amended) or (C) participate in the organization, financing,
operation, management or control of, any business in competition with the
Company’s business as conducted by the Company at any time during the course of
Executive’s employment with the Company. The foregoing covenant shall cover
Executive’s activities in every part of the Territory. “Territory” shall mean
(i) all counties in the State of Texas, (ii) all other states of the United
States of America; and (iii) all other countries of the world, provided that,
with respect to clauses (ii) and (iii), the Company maintains non-trivial
operations, facilities, or customers in such geographic area prior to the date
of the termination of Executive’s relationship with the Company.

(ii) Executive acknowledges that his fulfillment of the obligations contained in
this Agreement, including, but not limited to, Executive’s obligation neither to
use, except for the benefit of the Company, or to disclose the Company’s
Confidential Information and Executive’s obligation not to compete contained in
subsection (e)(i) above is necessary to protect the Company’s Confidential
Information and to preserve the Company’s value and goodwill. Executive further
acknowledges the time, geographic and scope limitations of Executive’s
obligations under subsection (e)(i) are reasonable, especially in light of the
Company’s desire to protect its Confidential Information, and that Executive
will not be precluded from gainful employment if Executive is obligated not to
compete with the Company during the period and within the Territory as described
above.

(iii) The covenants contained in subsection (e)(i) above shall be construed as a
series of separate covenants, one for each city, county and state of any
geographic area in the Territory. Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenant contained
in subsection (e)(i). If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Agreement to the extent

 

-6



--------------------------------------------------------------------------------

necessary to permit the remaining separate covenants (or portions thereof) to be
enforced. In the event the provisions of subsection (e)(i) above are deemed to
exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by such law.

(f) Non-Solicitation of Employees. Executive agrees that during the Restricted
Period, Executive will not, either directly or indirectly, solicit, induce,
recruit or encourage any of the Company’s employees to leave their employment,
or hire or take away such employees, or attempt to solicit, induce, recruit,
encourage, hire or take away employees of the Company, either for Executive or
for any other person or entity.

(g) Notification of New Employer. In the event that Executive leaves the employ
of the Company, Executive grants consent to notification by the Company to
Executive’s new employer about his rights and obligations under this Agreement
and the Employee Agreement.

9. Section 409A Compliance. Notwithstanding anything to the contrary in this
Agreement, any cash severance payments otherwise due to Executive pursuant to
Sections 6 or 7 or otherwise on or within the six-month period following
Executive’s termination will accrue during such six-month period and will become
payable in a lump sum payment on the date six (6) months and one (1) day
following the date of Executive’s termination, provided, that such cash
severance payments will be paid earlier, at the times and on the terms set forth
in the applicable provisions of Sections 6 or 7, if the Company reasonably
determines that the imposition of additional tax under Section 409A of the
United States Internal Revenue Code of 1986, as amended (the “Code”), will not
apply to an earlier payment of such cash severance payments.

10. Certain Definitions.

(a) Change of Control. For the purpose of this Agreement, “Change of Control”
shall mean; (i) any merger, share exchange, acquisition, reorganization or
consolidation of the Company into or with another corporation, or the
effectuation of a statutory exchange of shares in one transaction or a series of
transactions, in which the shareholders of the Company immediately prior to such
transaction or transactions hold, immediately after such transaction or
transactions, less than 50% of the general voting power of the surviving or
acquiring entity (or a parent corporation thereof) by virtue of their ownership
of the corporation’s equity securities or (ii) any sale, lease or transfer of
all or substantially all of the assets of the Company; provided, however, that
the transactions contemplated by the Agreement and Plan of Reorganization (the
“Reorganization Agreement”) entered into by the Company on July [    ], 2007,
including the Amalgamation and the Share Transfer (each as defined therein)
shall not be deemed for the purposes of this Agreement to constitute a Change of
Control.

(b) Cause. For purposes of this Agreement, “Cause” shall mean: (i) Executive’s
willful failure to substantially perform his duties under this Agreement for
reasons other than death or Disability following the Company’s providing
Employee with notice and a 30-day

 

-7



--------------------------------------------------------------------------------

opportunity to cure such failure; (ii) the commission by Executive of (x) an act
of dishonesty or constituting common law fraud, embezzlement or a felony, or
(y) any tortious act, unlawful act or malfeasance which causes material harm to
the Company’s standing, condition or reputation; or (iv) any material breach by
Executive of the provisions of the Employee Agreement. The Board (excluding
Executive if he is at such time a member of the Board) shall make all
determinations relating to termination, including without limitation any
determination regarding Cause, pursuant to this Section 10.

(c) Good Reason. For purposes of this Agreement, “Good Reason” shall mean:
(1) there is a material reduction of the level of Executive’s compensation
(excluding any bonuses); (ii) there is a material reduction in Executive’s
overall responsibilities, authority, or scope of duties; or (iii) without
Executive’s written consent, the relocation of Executive to a facility or a
location more than fifty (50) miles from Executive’s then current office
location. In each such event listed in (i) through (iii) above, the Executive
shall give the Company notice thereof which shall specify in reasonable detail
the circumstances constituting Good Reason, and there shall be no Good Reason
with respect to any such circumstances if cured by the Company within thirty
(30) days after such notice.

(d) Disability. For purposes of this Agreement, “Disability” means that
Executive, at the time notice is given, has been unable to substantially perform
his duties under this Agreement for not less than six (6) months within a twelve
(12) consecutive month period as a result of his incapacity due to a physical or
mental condition and, if reasonable accommodation is required by law, after
reasonable accommodation.

11. Miscellaneous.

(a) Withholding Taxes. The Company may withhold from all salary, bonus or other
benefits payable under this Agreement all federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

(b) Entire Agreement; Binding Effect. This Agreement and the Employee Agreement
(together with the Plan and any Option Agreement related to options to purchase
stock of the Company) set forth the entire understanding between the parties as
to the subject matter of this Agreement and supersede all prior agreements,
commitments, representations, writings and discussions between them, whether
written or oral; and neither of the parties shall be bound by any obligations,
conditions, warranties or representations with respect to the subject matter of
this Agreement, the Agreement, the Plan or the Option Agreement except as
expressly provided herein or therein or as duly set forth on or subsequent to
the date hereof in a written instrument signed by the proper and fully
authorized representative of the party to be bound hereby. This Agreement is
binding on Executive and on the Company and his and its successors and assigns
(whether by assignment, by operation of law or otherwise); provided that neither
this Agreement nor any rights or obligations hereunder may be assigned by
Executive or the Company without the prior written consent of the other party
(except that the Company shall be entitled to assign this Agreement in
connection with a Change of Control in which the Company is not the surviving
entity).

 

-8



--------------------------------------------------------------------------------

(c) Absence of Conflict. Executive represents and warrants that his employment
by the Company as described herein will not conflict with and will not be
constrained by any prior employment or consulting agreement or relationship.
Executive further agrees that during Executive’s employment with the Company,
Executive will not improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that Executive will not bring onto the premises of the Company any unpublished
document or proprietary information belonging to any such employer, person or
entity unless consented to in writing by such employer, person or entity.

(d) Arbitration.

(i) General. In consideration of Executive’s service to the Company, its promise
to arbitrate all employment related disputes and Executive’s receipt of the
compensation and other benefits paid to Executive by the Company, at present and
in the future, Executive agrees that any and all controversies, claims, or
disputes (with the sole exception of those disputes that may arise from the
Employee Agreement, which shall be resolved in accordance with the dispute
resolution procedures set forth therein) with anyone (including the Company and
any employee, officer, director, stockholder or benefit plan of the Company in
their capacity as such or otherwise) arising out of, relating to, or resulting
from Executive’s service to the Company under this Agreement or otherwise or the
termination of Executive’s service with the Company, including any breach of
this Agreement, shall be subject to binding arbitration under the Arbitration
Rules set forth by the American Arbitration Association for the resolution of
employment disputes (the “Rules”) and pursuant to Texas law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Texas Commission on
Human Rights Act, the Texas Unemployment Compensation Act, the Texas Workers
Compensation Act, claims of harassment, discrimination or wrongful termination
and any statutory claims. Executive further understands that this Agreement to
arbitrate also applies to any disputes that the Company may have with Executive.

(ii) Procedure. Any arbitration will be administered by the American Arbitration
Association (“AAA”) and a neutral arbitrator will be selected in a manner
consistent with its National Rules for the Resolution of Employment Disputes.
The arbitration proceedings will allow for discovery according to the rules set
forth in the National Rules for the Resolution of Employment Disputes. The
arbitrator shall have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. The
arbitrator shall issue a written decision including findings of fact and
conclusions of law on the merits of its award. The arbitrator shall have the
power to award any remedies, including attorneys’ fees and costs, available
under applicable law. The Company will pay for any administrative or hearing
fees

 

-9



--------------------------------------------------------------------------------

charged by the arbitrator or AAA except that Executive shall pay the first $125
of any filing and/or administration fees associated with any arbitration that
Executive initiates. The arbitrator shall administer and conduct any arbitration
in a manner consistent with the AAA’s National Rules for the Resolution of
Employment Disputes.

(iii) Remedy. Arbitration shall be the sole, exclusive and final remedy for any
dispute (with the sole exception of those disputes that may arise from the
Employee Agreement, which shall be resolved in accordance with the dispute
resolution procedures set forth therein) between Executive and the Company.
Accordingly, except as otherwise provided herein,, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law, which the Company has not adopted.

(iv) Availability of Injunctive Relief. Any party may also petition the court
for injunctive relief where either party alleges or claims a violation of this
Agreement or the Employee Agreement, including but not limited to a breach of
the Restrictive Covenants above. In the event that either party seeks injunctive
relief, no bond shall be required and the prevailing party shall be entitled to
recover reasonable costs and attorneys’ fees.

(e) Voluntary Nature of Agreement; Legal Rights. Executive is executing this
Agreement voluntarily and without any duress or undue influence by the Company
or anyone else. Executive acknowledges that he has had the opportunity to
consult with an attorney regarding the provisions of this Agreement and has
either obtained such advice of counsel or knowingly waived the opportunity to
seek such advice. Executive has carefully read this Agreement and has asked any
questions needed for Executive to understand the terms, consequences and binding
effect of this Agreement and fully understand it, including that Executive is
waiving Executive’s right to a jury trial.

(f) Waivers. No party shall be deemed to have waived any right, power or
privilege under this Agreement or any provisions hereof unless such waiver shall
have been duly executed in writing and acknowledged by the party to be charged
with such waiver. The failure of any party at any time to insist on performance
of any of the provisions of this Agreement shall in no way be construed to be a
waiver of such provisions, nor in any way to affect the validity of this
Agreement or any part hereof. No waiver of any breach of this Agreement shall be
held to be a waiver of any other subsequent breach.

(g) Reformation. If any sentence, paragraph or clause of this Agreement, or
combination of the same, is in violation of any applicable law or regulation, or
is unenforceable or void for any reason, such sentence, paragraph, clause or
combinations of same shall be modified to the extent necessary to accomplish the
intention on such provision without violating applicable law or regulation.
Notwithstanding, the remainder of this Agreement shall remain binding upon the
parties.

 

-10



--------------------------------------------------------------------------------

(h) Notices. All notices, approvals, consents, requests or demands required or
permitted to be given under this Agreement shall be in writing and shall be
deemed sufficiently given on the earlier of (i) actual receipt, (ii) three
business days after being deposited in U.S. mail, registered or certified,
postage prepaid, (iii) upon delivery, if delivered by hand (iv) one business day
after transmission, if sent by facsimile (confirmation received) or (v) one
business day after the business day of deposit with a reputable overnight
courier for next business day delivery, freight prepaid. Notice in each case
shall be addressed to the party entitled to receive such notice at the following
address (or other such addresses as the parties may subsequently designate):

 

The Company:      4926 Spicewood Springs Road      Austin, Texas 78759     
Attn: Chief Executive Officer Executive:           [ADDRESS]

(i) Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas and
the other laws of the State of Texas as they apply to contracts entered into and
wholly to be performed therein by residents thereof. In addition, each party
hereto irrevocably and unconditionally agrees that any suit, action or other
legal proceeding arising out of this Agreement may be brought only in a state or
federal court within the State of Texas.

(j) Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable of void, this
Agreement shall continue in full force and effect without said provision.

(k) Effect of Headings. The Section and subsection headings contained herein are
for convenience only and shall not affect the construction hereof.

(l) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.

[Remainder of Page Intentionally Left Blank]

-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have each duly executed this Employment
Agreement as of the day and year first above written.

 

COMPANY:

 

ePAK International Limited

By:  

 

Name:  

 

Title:  

 

 

EXECUTIVE: [name]  

 

 

 

-12



--------------------------------------------------------------------------------

EXHIBIT A

Board, Advisory Board and Other Positions

 

-13